Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Office Action

Reasons for Allowance

Claims 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 25, the claim is allowed because the prior art of the record neither discloses nor suggests a process cartridge comprising: a photosensitive drum; a drum frame configured to rotatably support the photosensitive drum; a developing roller configured to be contactable to the photosensitive drum to develop an electrostatic latent image formed on the photosensitive drum; a developing frame configured to rotatably support the developing roller; a first force receiving member having a first force receiving portion capable of receiving a force to move relative to the developing frame from a first position toward a second position. a second force receiving member having a second force receiving portion capable of moving relative to the developing frame from a third position toward a fourth position, the second force receiving member being capable of receiving a spacing force to space the developing roller from the photosensitive drum; and an urging member configured to operatively connect the first force receiving member and the second force receiving member, wherein the second force receiving member is capable of receiving a moving force from the first force receiving member via the urging member so as to move from the third position toward the fourth position.

As to dependent claims 26-30, these claims are allowed because each of these claims depends from the allowed independent claim 25.

As to independent claim 31 the claim is allowed because the prior art of the record neither discloses nor suggests a process cartridge comprising: a photosensitive drum; a drum frame configured to rotatably support the photosensitive drum; a developing roller configured to be contactable to the photosensitive drum to develop an electrostatic latent image formed on the photosensitive drum; a developing frame configured to rotatably support the developing roller; a first force receiving member having a first force receiving portion capable of receiving a force so as to move relative to the developing frame in a moving direction from a first position toward a second position; and a second force receiving member having a second force receiving portion for receiving a spacing force to space the developing roller from the photosensitive drum, wherein the second force receiving member is capable of receiving a force from the first force receiving member and thereby move relative to the developing frame from a third position toward a fourth position at which the second force receiving member is capable of receiving the spacing force, and wherein a distance in the moving direction between the first force receiving portion in the first position and the second force receiving portion in the third position is longer than a distance in the moving direction between the first force receiving portion in the second position and the second force receiving portion in the fourth position.

As to dependent claims 32-34, these claims are allowed because each of these claims depends from the allowed independent claim 31.

As to independent claim 35 the claim is allowed because the prior art of the record neither discloses nor suggests a process cartridge comprising: a photosensitive drum; a drum frame configured to rotatably support the photosensitive drum; a developing roller configured to be contactable to the photosensitive drum to develop an electrostatic latent image formed on the photosensitive drum; a developing frame configured to rotatably support the developing roller; a first force receiving member having a first force receiving portion capable of receiving a force to move relative to the developing frame from a first position toward a second position; and 5a second force receiving member having a second force receiving portion for receiving a spacing force to space the developing roller from the photosensitive drum, wherein the first force receiving member is capable of moving the second force receiving member relative to the developing frame.

As to dependent claims 36-37, these claims are allowed because each of these claims depends from the allowed independent claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852